DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 1-20 have been cancelled, Claims 21-40 have been added; therefor, Claims 21-40 are currently pending in application 16/657,566.

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to estimating entity CO2 emissions. Each independent claim identifies the uniquely distinct features: “at least one estimation module of a machine having a processor and a memory, said estimation module configured to compute, using incomplete data relating to an environmental factor for an entity, at least one component of an estimate of the environmental factor, wherein the computing is performed by applying a heuristic model algorithm associated with the at least one estimation module to the incomplete data, wherein the at least one estimation module is one of a plurality of estimation modules, each estimation module of the plurality of estimation modules being associated with a respective model algorithm for computing a respective component of the at least one component of the estimate; wherein the processor is further configured to generate a rating of the entity based on the estimate, wherein the generating includes applying the estimate as a factor in a formula to generate the rating for the entity; and wherein the machine is further configured to output the rating.”  The closest prior art, Dias et al. (US 2005/0021389) and Tooley (US 2007/0224085 A1) disclose(s) conventional entity CO2 emission estimation systems/ 
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 21 and 34 include specific limitations for estimating entity CO2 emissions, that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

March 3, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629